It appears to us that it would be difficult to conceive of a fairer trial than was accorded this appellant in the court below. The trial court by its rulings was fair to the accused, and his every substantial right was carefully safeguarded.
Appellant was convicted for the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages.
The corpus delicti was fully established by the undisputed evidence, and the evidence as to the guilt of this accused was highly incriminating. His denial of his guilt created a conflict in the evidence, thereby making a jury question. The affirmative charge was properly refused.
The several exceptions to the court's rulings upon the admission of evidence are without semblance of error. Nothing occurred during the entire trial which even tended to erroneously infringe upon the substantial rights of the accused.
A recitation of the evidence and discussion of the incidents of the trial in this case would serve no good purpose. We are of the opinion that the state fully met the required measure of proof and that the conviction of this appellant is in entire accord with the proper administration of justice.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.